Citation Nr: 1038089	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  07-00 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1980 to August 1983.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2005 and May 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In August 2006, the Veteran testified before a decision review 
officer at the RO.  A transcript of that hearing has been 
associated with the Veteran's claims folder.  Subsequently, in 
the January 2007 substantive appeal, the Veteran requested a 
hearing before a Veterans Law Judge at the RO.  The Veteran was 
scheduled for a video hearing in October 2007 at the RO in 
Cleveland, Ohio.  The record indicates that the Veteran did not 
attend the October 2007 hearing.  Although he was then 
rescheduled for a video hearing in December 2007, he cancelled 
that hearing.  Accordingly, the Board concludes that the 
Veteran's request for a hearing is considered to be withdrawn.  
See 38 C.F.R. § 20.704(e) (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.  


REMAND

Based upon its review of the Veteran's claims folder, the Board 
finds further evidentiary development is necessary prior to a 
final adjudication of the Veteran's appeal.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009).  Specifically, the Veteran 
maintains that he incurred a low back disability as a result of 
his active duty.  A May 1980 entrance examination report reflects 
that the Veteran's spine was normal.  Subsequent service 
treatment records dated in April 1982 and May 1982 reflect the 
Veteran's complaints of low back pain.  A May 1982 X-ray report 
indicated that there was minimal scoliosis of his lumbar spine 
with convexity to the left.  The June 1983 separation examination 
report also noted recurrent mild scoliosis of the spine-as well 
as the Veteran's complaints of recurrent back pain and scoliosis 
of the lumbosacral and thoracic spine.  

According to post-service medical records, the Veteran underwent 
VA examinations in June 2005 and November 2006.  The June 2005 VA 
examiner found that any determination as to a relationship 
between the Veteran's current back pain and his lumbosacral 
sprain and strain in service would be speculative due to the 
length of time since service (over 23 years ago).  Also, the 
November 2006 VA examiner opined that it would be pure 
speculation to conclude that the Veteran's current low back 
disability was related to the low back pain and mild scoliosis 
noted during military service in the early 1980s.  Although the 
examiner referenced a post-service motor vehicle accident in 
which the Veteran had been involved in 2003, the examiner also 
acknowledged the Veteran's complaints of continuous low back pain 
since 1982.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that, in order to rely upon a statement that an opinion 
cannot be provided without resort to mere speculation, it must be 
clear that the procurable and assembled data was fully considered 
and that the basis of the opinion must be provided by the 
examiner or apparent upon a review of the record.  Jones v. 
Shinseki, 23 Vet. App. 382 (2010).  In the present case, it is 
not clear on the record why the examiners were unable to render 
opinions without resort to speculation.  Thus, the Board finds 
that the June 2005 and November 2006 VA examination reports are 
inadequate.  Once VA undertakes the effort to provide an 
examination when developing a service-connection claim, even if 
not statutorily obligated to do so, VA must provide an adequate 
one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, 
the claim must be remanded for an additional VA examination and 
medical opinion.  

Additionally, there appear to be outstanding VA treatment 
records.  At the August 2006 RO hearing, the Veteran reported 
that he was treated for low back pain at the VA Medical Centers 
(VAMCs) in Wade Park and Brecksville, Ohio, in the late 1990s.  
He reported that he was given X-rays.  The only VA treatment 
records in the claims folder date from September 2006.  VA 
treatment records from the late 1990s, prior to the 2003 car 
accident, may assist an examiner in determining the etiology of 
the Veteran's current low back disability.  An attempt to obtain 
such records should be made on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all records of low back 
treatment that the Veteran may have received 
at the VAMCs in Wade Park and Brecksville, 
Ohio from January 1990 to the present.  All 
such previously-unobtained records should be 
associated with the claims folder.  If any 
such records are not available, a notation as 
to that fact should be made in the claims 
folder.  

2.  Then, schedule the Veteran for a VA 
examination with an examiner different than 
the ones who conducted the June 2005 and 
November 2006 VA examinations to determine 
the nature, extent, and etiology of any 
diagnosed low back disability.  The claims 
folder must be made available to and be 
reviewed by the examiner in conjunction with 
the examination.  All indicated studies or 
testing should be conducted.  All pertinent 
pathology should be noted in the examination 
report.  

For any low back disability diagnosed on 
examination, the examiner should express an 
opinion as to whether it is at least as 
likely as not, i.e., a 50 percent probability 
or greater, that such disorder had its 
clinical onset in service or is otherwise 
related to active duty.  In answering this 
question, the examiner should also discuss 
the effect, if any, of the post-service motor 
vehicle accident in 2003 on the Veteran's 
current low back disability.  The examiner is 
requested to provide a thorough rationale for 
all opinions provided.

If the clinician is unable to provide an 
opinion without resorting to speculation, the 
clinician should explain why a definitive 
opinion cannot be provided.  

3.  Thereafter, readjudicate the issue of 
entitlement to service connection for a low 
back disability.  If the benefit sought is 
not granted, issue a supplemental statement 
of the case and afford the Veteran an 
appropriate opportunity to respond.  The case 
should then be returned to the Board, as 
warranted.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

